DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a Non-Final Office Action in response to communications received April 21, 2021.  Claim 2, 8, 23-24 have been canceled. No Claims have been amended. No new claims have been added. Therefore, claims 1, 3-7, 9-22 and 25-26 are pending and addressed below.
Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 04/21/2021have been fully considered but they are not persuasive. 
 In the remarks applicant argues that the prior art shows that trading systems for unrelated securities is not taught by the prior art references.  Accordingly the claimed subject matter is patent eligible.  Applicant is arguing a 103 not a 101 rejection.  See response below under 103. 
In the remarks applicant argues that under step 2A prong 2 the claimed subject matter is patent eligible.  Applicant argues that claimed subject matter amounts to a practical application and improvement to technology or technical filed.  Applicant argues that the claimed subject matter provide unique GUI.  Applicant argues that the generated display of a list of tradable unrelated securities in a searchable and selectable format providing uses with flexibility in defining their own combination of unrelated securities not included in the list.  Applicant argues that the user interface 
 In the remarks applicant conflates 2A prong 2 with step 2A prong 1, arguing that the claimed subject matter does not fall within the statutory categories of the 2019 101 USPTO guidance. The examiner respectfully disagrees.  Applicant does not explain how combining legs executing a trade is not a sales activity.  The rejection is maintained.
In the remarks applicant makes the conclusory statement that the claimed limitations as a whole integrates the recited judicial exception into a practical application under step 2A prong 2, and is not directed toward well understood and routine technology.  Applicant is conflating step 2A pong 2 with step 2B.  Step 2A prong 2 does not consider well understood in the analysis.  Furthermore, conclusory statements are not persuasive.  The rejection is maintained.
In the remarks applicant argues that the specification provides details such that one of ordinary skill in the art would recognize the claim subject matter provides an improvement.  Applicant points to para 0004 in the specification which states that in the field of endeavor where traders trading unrelated securities that submitting separate orders for unrelated securities with hope of executing orders at target parameters in a time period is desired.  The specification recognizes risk and liquidity in such trades is an issue.  The specification provides the business solution that allowing users to combine their own combination of securities apart from a pre-defined lists includes a user interface that receives user inputs comprising order data and parameters.  Applicant argues that the evidence provided by the previous Office action pertain to financial contagion and not the trade of unrelated securities.  The examiner disagrees.  The SEC specific rules with respect to unrelated securities makes clear that the trade of unrelated securities is well known.   The rejection is maintained.
Applicant makes the conclusory statement that trading unrelated securities represents an improvement over previous trading systems.  Applicant makes the conclusory statement that the specification describes the technical deficiencies of prior art and the technical solution.  Conclusory statements are not persuasive.  The 
 In the remarks applicant argues that the claim limitations reflect an improvement and list the functions of display in searchable/selectable format tradable pairs of securities; receiving input request comprising trade order data, testing combination of pairs compatible by retrieving data, determining sufficient liquidity, determining whether relationship exist between securities, affirming pairing compatibility exist, creating tradable pair.  Applicant argues that these function achieve a technical improvement.  The examiner is not persuaded.  The application has not pointed out what the technical improvement is.  Furthermore, applicant has not explained how displaying an interface, receiving order data, testing order data, determining liquidity, determining securities relationships, affirming pair compatibility and creating a tradable pair has anything to do with technology instead of a sales activity. Applicant has failed to point to the details in the specification that discloses a technical improvement.  The rejection is maintained.
 In the remarks applicant makes the conclusory statement that under step 2B, the claimed subject matter contains elements rooted in computer technology and overcomes a problem in the realm of computer networks.  The applicant makes the conclusory statement that the claim limitations when considered as a whole yields improvements in system functionality and GUI systems.  Applicant states the results of these improvements cannot be considered well understood, routine and conventional.  The examiner respectfully disagrees.  The applicant has not explained what technology or technical functionality has been improved and fails to point out what process claimed 
In the remarks applicant argues that according to Berkheimer decision and USPTO guidance that factual evidence is required.  Applicant argues the current specification describes the improvements and the limitations used to achieve the improvements.  Applicant argues the evidence provided fails to provide factual evidence of trading unrelated securities.  The examiner disagrees, as discussed above, the SEC code and regulations makes clear that trading unrelated securities is well known.  The examiner notes that the applicant fails to clearly explain what as it relates to technology and not a trading process has been improved upon.  The specification rebuts applicant’s argument of improvement to technology.  The specification is silent with respect to any special programming which improves the functionality or capability of the computer used to perform the trading process claimed.  
The specification discloses:
[0029] Fig. 4 illustrates a …representation of a machine in the exemplary form of a computer system 400 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed. In alternative embodiments, the machine may be connected (e.g., networked) to other machines in a local area network (LAN), an intranet, an extranet, or the Internet. The machine may operate in the capacity of a server or a client machine in a client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a personal computer (PC), a tablet PC, a set-top box
(STB), a personal digital assistant (PDA), a cellular telephone, a web appliance, a server, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term "machine" shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein. 

Please note that the specification discloses that the machine to implement the abstract idea can be any collection of machines to perform any of the methodologies
[0030] The exemplary computer system 400 may be comprised of a processing device 402, a main memory 404 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) (such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc.), a static memory 406 (e.g., flash memory, static random access memory (SRAM), etc.), and a data storage device 418, which communicate with each other via a bus 430.  –
 capable of performing the functions required by the independent claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
[0014] It should be borne in mind, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities. Unless specifically stated otherwise, as apparent from the above discussion, it is appreciated that throughout the description, discussions utilizing terms such as "receiving", "determining", "creating", "presenting", "selecting", "routing", "matching", "executing", "filling", "canceling", "processing", or the like, refer to the action and processes of a computer system, or similar electronic computing device, that manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or display devices.

[0016] The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein or it may prove convenient to construct more specialized apparatus to perform the required method steps. The required structure for a variety of these systems will be apparent from the description above. In addition, the present invention is not described with reference to any particular programming language. It will be appreciated that a variety of programming languages may be used to implement the teachings of the invention as described herein.


[0019] Pairs trading platform 130 may be comprised of one or more modules configured to enable and process orders relating to request for pairs trades received from trader entities 120. For example, pairs trading platform 130 may be comprised of a pairing module 132 and a trading engine module 134, order books module 136. Pairing module 132 may be configured to manage all aspects of creating and making available pre-defined pairs of unrelated securities for selection and trading by trader entities 120. Trading engine module 134 may be configured to manage all aspects of routing and matching pairs trading orders received from trader entities 120. Order books module 136 may be configured to manage all aspects of identifying and communicating with order books associated with the legs representing each of the securities in the pairs trade order received from trader entities

[0023] When an affirmative determination is made at steps 204, 206 and 208, then the requested pairing of unrelated securities may be created, at step 210, and made available for selection by trader entities 120. However, if one or more of the determinations made at steps 204, 206 and 208 are not affirmed, then pairing module 132 may be configured to deny, at step 212, the requesting pairing.


[0024] FIG. 3 is a flow diagram illustrating a method 300 for trading pairs of unrelated securities from one or more asset classes, according to an embodiment of the invention. Referring to FIG. 3, method 300 may be initiated upon presenting, at step 302, predefined pairs of unrelated securities from one or more asset classes. Selection of a predefined pair may be received, at step 304, to open a pairs trade order. For example, trading entities 120 may search and select from a listing of predefined pairs of unrelated securities that are available for trading via pairs trading platform 130.

Please note that the specification focuses on as it relates to the functions “search” and “select” on the trading process rather than a technical process or a special interface function.   Technology is not integral to the select and search functions.   Furthermore, the specification does not support applicant’s argument above that the trader selects for trades not listed. 


[0031] Processing device 402 represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like. More particularly, the processing device may be complex instruction set computing (CISC) microprocessor, reduced instruction set computer (RISC) microprocessor, very long instruction word (VLIW) microprocessor, or processor implementing other instruction sets, or processors implementing a combination of instruction sets. Processing device 402 may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP), network processor, or the like. Processing device 402 is configured to execute processing logic 426 for performing the operations and steps discussed herein. 

Please note the specification clearly states that the processing device is one or more general purpose processing devices.  
[0032] Computer system 400 may further include a network interface device 408….

[0033] Data storage device 418 may include a machine-readable storage medium (or more specifically a computer-readable storage medium) 428 having one or more sets of instructions (e.g., software 422) embodying any one or more of the methodologies of functions described herein. For example, software 422 may store instructions to conduct a cash equities pairs trade. Software 422 may also reside, completely or at least partially, within main memory 404 and/or within processing device 402 during execution thereof by computer system 400; main memory 404 and processing device 402 also constituting machine-readable storage media. Software 422 may further be transmitted or received over a network 420 via network interface device 408.

Please note the specification does not provide any special interface or programming.  The specification does not provide any support for a selectable or searchable format, but instead generically states the user can search and that securities can be made available for selection. 
Applicant’s argument is not persuasive, the rejection is maintained. 
 In the remarks applicant argues that claims 1, 3-7, 9-22 and 25-26 are patent eligible in light of the arguments above. The examiner respectfully disagrees. See response above. 
Claim Rejections - 35 USC § 103
Applicant's arguments filed 04/21/2021have been fully considered but they are not persuasive. 
 In the remarks applicant argues that the prior art fails to teach “displaying in a searchable selectable format receiving input comprising a request to pair a combination of first and second leg,  Applicant argues that Pasquariello fails to teach unrelated pairs trading process.  The examiner respectfully disagrees with the premise of applicant’s argument.  Pasquariello teaches trading that encompasses unrelated securities.  A heterogenetic market and cross-asset trading is unrelated securities trading.   Pasquariello explicitly teaches unrelated pairs trading and teaches pairs combination for a first leg of one asset and a second leg from a second asset where the combination was absent from the plurality of pre-defined trades.  On page 236, the prior art provides a scenario under Corollary 1 of trades where 1 and 3 are unrelated and the trade has not been redefined. This concept is also provided explicitly on pge 246.  The prior art Davidowitz was cited to teach the display in a searchable format.  The rejection is maintained. 
In the remarks applicant argues that Pasquariello 2 teaching something similar to the claim limitations is not applicable when the teaching of Pasquariello 2 teaches away from what is being claimed.  The examiner disagrees.  The examiner notes that the applicant does not explain how Pasquariello 2 teaches away from the claimed invention, 
In the remarks applicant argues that the prior art Davidowitz fails to teach and cure the deficiencies of initiating trading across multiple exchanges by allowing traders to monitor, trade and hedge unrelated securities.  The examiner respectfully disagrees with the premise of applicant’s argument.  Davidowitz was cited to teach displaying seachable and selectable format, receiving input data comprising pair request with a first of a first asset and second leg of a second asset where the combination was absent from predefined tradable pairs as Davidowitz teaches the trader may add a new spread.  With respect to the pairs being unrelated securities, the prior art Pasquariello teaches that unrelated trades are known in the art.  The rejection is maintained. 
In the remarks applicant argues that dependent claims 3, 5-6, 12-15, 17-19, 21-22 and 25-26 are allowable based on the deficiencies discussed above.  The examiner respectfully disagrees.  See response above.
In the remarks applicant argues that the prior art reference Durken applied to the rejection of claims 4 and 16 and the prior art Rooney applied to claims 10-11 and 20 but do not cure the deficiencies discussed above. Therefore, the claims are allowable over the prior art references.  The examiner respectfully disagrees.  See response above, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-7, 9-22 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1,3-4, 25, 5-8, 9-11 and 13-14’ Claims 7,12,15-18, 28,17-18,19-20 and 21-22:
Independent Claims 1 and 7 recites the limitation “displaying, on a display device of at least one trader computing device, in a searchable and selectable format” which is new matter.  The specification has support for in para 0014 “that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities. Unless specifically stated otherwise, as apparent from the above discussion, it is appreciated that throughout the description, discussions utilizing terms such as "selecting or the like, refer to the action and processes of a computer system, or similar electronic computing device, that manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or display devices” has support for the display not related to a particular computer (para 0016) has support for “making available pre-defined pairs of unrelated securities for selection and trading by trader entities “ (0019)…”requested pairing of unrelated securities may be created, at step 210, and made available for selection by trader entities” (0023)…”presenting, at step 302, predefined pairs of unrelated securities from one or more asset classes. Selection of a predefined pair may be received, at step 304, to open a pairs trade order. For example, trading entities 120 may search and select from a listing of predefined pairs of unrelated securities that are available for trading via pairs trading platform 130” (0024).  However there is no support for a display with a selectable and searchable format.
With respect to the limitation “receiving, at the programmed computer, from the display device, input comprising a request to pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class for a quantity, said combination absent from among the plurality of pre-defined tradable pairs;”, the wherein clause is new matter.  There is no support for limiting the combine function with the negative limitations “combination absent from among the plurality of pre-defined tradable pairs”.   The specification in para 0019 has support for “Pairing module 132 may be configured to manage all aspects of creating and making available pre-defined pairs of unrelated securities for selection and trading by trader entities” …para 0024, has support for “Selection of a predefined pair may be received, at step 304, to open a pairs trade order.  For example, trading entities 120 may search and select from a listing of predefined pairs of unrelated securities that are available for trading via pairs trading platform”…has support for para 0025 “After a predefined pair is selected and a corresponding pairs trade order is opened, the trade order may be routed, at step 306, to a pairs order book for orders received in connection with the predefined pair selected. For example, the securities GLD and SPY may be provided as a predefined pair identified as "GLDSPY" and, upon selection, may be routed to a pairs order book provided for receiving orders relating to GLDSPY. Although the trade order is comprised of legs representative of each of the underlying securities in the predefined pair, it is received by the corresponding pairs order book as a single trade order (i.e., not separate orders for each leg in the pair).”  However there is no support for selecting pairs that have not been pre-defined.   Accordingly the subject matter is new matter.
Dependent claims 3-4, 25, 5-8, 9-11 and 13-14 and dependent Claims 12,15-18, 28,17-18,19-20 and 21-22 depend upon claims 1 and 7 respectively and contain the same deficiencies as discussed above with respect to claims 1 and 7.  Therefore, the dependent claims are also rejected under 35 USC 112 paragraph (a)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, , 9-11, 25, 5-6 and 13-14; Claims 7, 12,15-16, 19-20 , 26, 17-18 and 21-22 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1, 3-4, 25, 5-6, 9-11 and 13-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer-implemented method, as in independent Claim 1 and in the therefrom dependent claims. Such methods fall under the statutory category of "process."  Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to perform a trade by storing order books and data, displaying tradable pairs, receiving input request to pair first and second security legs, testing pair combination, retrieving market data, determining sufficient liquidity exists-determining whether relationship exist between securities defined by investor demand, responsive to determining sufficient liquidity-affirming compatibility exists, creating a tradable pair, create an order book and executing tradable pair. The claimed limitations which under its broadest reasonable interpretation, is rooted in a business solution in a financial pairs trading system for unrelated/inter-commodity securities. The claims at issue is directed/drawn to the 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a computer database to (1) storing order books and data-insignificant extra solution activity, (2) displaying tradable pairs-insignificant extra solution activity, (3) receiving input request to pair first and second security legs-insignificant extra solution activity, (4) testing pair combination-common business practice, (5) retrieving market data-insignificant extra solution activity/common business practice, (6) determining sufficient liquidity exists-determining whether relationship exist between securities defined by investor demand-common business practice, (7) responsive to determining sufficient liquidity-affirming compatibility exists-a common business practice , (8) creating a tradable pair-common business activity, (9) create an order book –common business activity and (10) executing tradable pair-common business practice.. The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components. Taking the claim elements separately, the 
When considered as a combination of parts of limitations (1)-(3) are directed toward insignificant extra solution activity of storing, outputting and receiving data.  The combination of parts of limitations (3)-(9) is directed toward a market transaction which includes receiving orders, testing combinations and analyzing market data in order to create an order and an order book, which is a common business practice.  The claim recites operations that would normally take place in performing trades. Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).
In addition, when the claims are taken as a whole, as an ordered combination
This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The method claims as a combination of parts/as a whole simply recite the concept of defining and processing a trade. The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions. The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts. The steps are still a combination made to perform a trade. The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, technical process that is unique for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any technical process that goes beyond applying the abstract idea using computer technology performed for pairs trading, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. The additional elements recited in the claim beyond the abstract idea a programmed computer comprising a database and display device -is purely functional and generic. Nearly every computer will include a “database” and “display device” capable of performing the basic recited functions required by the method claims. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to define, store, display, test, create tradable pair, create order book -—are some of the most basic functions of a computer in the realm of processing trades. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing'... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Applicants do not contend they invented any of these activities. In short, each step does no more than SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161,1168 (Fed. Cir. 2018). Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC,
Evidence that unrelated security pairs trading is well known and not a new concept in pairs trading the examiner provides:
 “Household Heterogeneity and Asset Trade: Resolving the Equity Premium Puzzle in Three Countries” by Kocherlakota (2008), Imperfect Competition, Information Heterogeneity, and Financial Contagion by Pasquariello (2003); Pairs Trading Profits in Commodity Futures Markets by Bianchi (2009)
The specification is silent with respect to any special programming which improves the functionality or capability of the computer used to perform the trading process claimed.  
The specification discloses:
[0029] Fig. 4 illustrates a …representation of a machine in the exemplary form of a computer system 400 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed. In alternative embodiments, the machine may be connected (e.g., networked) to other machines in a local area network (LAN), an intranet, an extranet, or the Internet. The machine may operate in the capacity of a server or a client machine in a client-server network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a personal computer (PC), a tablet PC, a set-top box
(STB), a personal digital assistant (PDA), a cellular telephone, a web appliance, a server, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term "machine" shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein. 

Please note that the specification discloses that the machine to implement the abstract idea can be any collection of machines to perform any of the methodologies
[0030] The exemplary computer system 400 may be comprised of a processing device 402, a main memory 404 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) (such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc.), a static memory 406 (e.g., flash memory, static random access memory (SRAM), etc.), and a data storage device 418, which communicate with each other via a bus 430.  –
The computer system elements recited in the specification are purely functional and generic. Nearly every computer will include a “processing device 402, a main memory 404 (e.g., read-only memory (ROM), flash memory, dynamic random access memory  capable of performing the functions required by the independent claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
[0014] It should be borne in mind, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities. Unless specifically stated otherwise, as apparent from the above discussion, it is appreciated that throughout the description, discussions utilizing terms such as "receiving", "determining", "creating", "presenting", "selecting", "routing", "matching", "executing", "filling", "canceling", "processing", or the like, refer to the action and processes of a computer system, or similar electronic computing device, that manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or display devices.

[0016] The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein or it may prove convenient to construct more specialized apparatus to perform the required method steps. The required structure for a variety of these systems will be apparent from the description above. In addition, the present invention is not described with reference to any particular programming language. It will be appreciated that a variety of programming languages may be used to implement the teachings of the invention as described herein.


[0019] Pairs trading platform 130 may be comprised of one or more modules configured to enable and process orders relating to request for pairs trades received from trader entities 120. For example, pairs trading platform 130 may be comprised of a pairing module 132 and a trading engine module 134, order books module 136. Pairing module 132 may be configured to manage all aspects of creating and making available pre-defined pairs of unrelated securities for selection and trading by trader entities 120. Trading engine module 134 may be configured to manage all aspects of routing and matching pairs trading orders received from trader entities 120. Order books module 136 may be configured to manage all aspects of identifying and communicating with order books associated with the legs representing each of the securities in the pairs trade order received from trader entities

[0023] When an affirmative determination is made at steps 204, 206 and 208, then the requested pairing of unrelated securities may be created, at step 210, and made available for selection by trader entities 120. However, if one or more of the determinations made at steps 204, 206 and 208 are not affirmed, then pairing module 132 may be configured to deny, at step 212, the requesting pairing.


[0024] FIG. 3 is a flow diagram illustrating a method 300 for trading pairs of unrelated securities from one or more asset classes, according to an embodiment of the invention. Referring to FIG. 3, method 300 may be initiated upon presenting, at step 302, predefined pairs of unrelated securities from one or more asset classes. Selection of a predefined pair may be received, at step 304, to open a pairs trade order. For example, trading entities 120 may search and select from a listing of predefined pairs of unrelated securities that are available for trading via pairs trading platform 130.




[0031] Processing device 402 represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like. More particularly, the processing device may be complex instruction set computing (CISC) microprocessor, reduced instruction set computer (RISC) microprocessor, very long instruction word (VLIW) microprocessor, or processor implementing other instruction sets, or processors implementing a combination of instruction sets. Processing device 402 may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP), network processor, or the like. Processing device 402 is configured to execute processing logic 426 for performing the operations and steps discussed herein. 

Please note the specification clearly states that the processing device is one or more general purpose processing devices.  
[0032] Computer system 400 may further include a network interface device 408….

[0033] Data storage device 418 may include a machine-readable storage medium (or more specifically a computer-readable storage medium) 428 having one or more sets of instructions (e.g., software 422) embodying any one or more of the methodologies of functions described herein. For example, software 422 may store instructions to conduct a cash equities pairs trade. Software 422 may also reside, completely or at least partially, within main memory 404 and/or within processing device 402 during execution thereof by computer system 400; main memory 404 and processing device 402 also constituting machine-readable storage media. Software 422 may further be transmitted or received over a network 420 via network interface device 408.

Please note the specification does not provide any special interface or programming.  The specification does not provide any support for a selectable or searchable format, but instead generically states the user can search and that securities can be made available for selection. 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts. The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 3-4, 25, 5-6, 9-11 and 13-14 these dependent claim have also been reviewed with the same analysis as independent claim.  Dependent claim 3 is directed toward proposed legs of a trade are representative of new tradable pair – directed toward a trade activity.  Dependent claim 4 is directed a unique identifier of tradable pair – a common business practice.  Dependent claim 25 is directed toward receiving a selection of tradable pair, entering selected pair into order book and new order book, matching information of orders to parameters, determine order parameters associated with first and second leg are met and execute trade order which is a process directed toward a transaction. Dependent claim 5 is directed toward matching order parameters- a common business practice.  Dependent claim 6 is directed toward matching trade orders to trade orders – a common business practice.  Dependent claim 9 is directed toward measuring liquidity and determining liquidity sufficient – a common business practice.  Dependent claim 10 is directed toward investor demand levels- a common business practice.   Dependent claim 11 is directed toward pair created based on liquidity – a common business practice.  Dependent claim 13 is directed toward establishing a time period, determining pairs match within time period and canceling orders whose time does not match- a sales activity.  Dependent claim 14 is directed toward rejecting trade order based on condition- a common business practice.   The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, 
In reference to Claims 7, 12,15-16, 26, 17-18, 19-20 and 21-22:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer system, as in independent Claim 7 and in the therefrom dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Machine claim 7 recites a system functions to perform a trade by storing order books and data, displaying tradable pairs, receiving input request to pair first and second security legs, testing pair combination, retrieving market data, determining sufficient liquidity exists-determining whether relationship exist between securities defined by investor demand, responsive to determining sufficient liquidity-affirming compatibility exists, creating a tradable pair, create an order book and execute tradable pair. The claimed limitations which under its broadest reasonable interpretation, is rooted in a business solution in a financial pairs trading system for unrelated/inter-commodity securities. The claims at issue is directed/drawn to the abstract idea of unrelated/inter-commodity pairs trading. That is, other than reciting programmed computer to perform the abstract idea and a display device to display, the 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a computer database to (1) storing order books and data, (2) displaying tradable pairs, (3) receiving input request to pair first and second security legs, (4) testing pair combination, (5) retrieving market data, (6) determining sufficient liquidity exists-determining whether relationship exist between securities defined by investor demand, (7) responsive to determining sufficient liquidity-affirming compatibility exists, (8) creating a tradable pair, (9) create an order book and (10) execute tradable pair.. The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components. Taking the claim elements separately, the operation performed at the mobile device at each step of the process is purely in terms of results desired and devoid of implementation of details. This is true with respect to the functional limitations “defining”, “storing”, “displaying”, “transmitting”, “testing”, “creating” and “displaying,” as the claimed limitations do not provide any particular technical process or technology to perform the recited steps. 
When considered as a combination of parts of limitations (1)-(3) are directed toward insignificant extra solution activity of storing, outputting and receiving data.  The 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the combination of parts and/or the claimed limitations as a whole is not directed toward a particular technical process or to improve upon technology or a technological technique, but instead to define, store and process trade orders. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The method claims as a combination of parts/as a whole simply recite the concept of defining and processing a trade.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions. The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application. The instant application, therefore, still appears only to implement the abstract idea to the particular technological 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application. The additional elements recited in the claim beyond the abstract idea a programmed computer comprising a database and display device -is purely functional and generic. Nearly every computer will include a “database” and “display device” capable of performing the basic recited functions required by the method claims. As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to define, store, display, test, create tradable pair, create order book -—are some of the most basic functions of a computer in the realm of processing trades. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing'... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161,1168 (Fed. Cir. 2018). Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception. The specification supports the analysis that the additional elements of a programmed computer is well understood, routine and conventional (see Specification FIG. 4; para 0029-0034). According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
Evidence that unrelated security pairs trading is well known and not a new concept in pairs trading the examiner provides:
 “Household Heterogeneity and Asset Trade: Resolving the Equity Premium Puzzle in Three Countries” by Kocherlakota (2008), Imperfect Competition, Information Heterogeneity, and Financial Contagion by Pasquariello (2003); Pairs Trading Profits in Commodity Futures Markets by Bianchi (2009)
The specification is silent with respect to any special programming which improves the functionality or capability of the computer used to perform the trading process claimed.  
The specification discloses:
[0029] Fig. 4 illustrates a …representation of a machine in the exemplary form of a computer system 400 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed. In alternative embodiments, the machine may be connected (e.g., networked) to other machines in a local area network (LAN), an intranet, an extranet, or the Internet. The machine may operate in the capacity of a 
(STB), a personal digital assistant (PDA), a cellular telephone, a web appliance, a server, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term "machine" shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein. 

Please note that the specification discloses that the machine to implement the abstract idea can be any collection of machines to perform any of the methodologies
[0030] The exemplary computer system 400 may be comprised of a processing device 402, a main memory 404 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) (such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc.), a static memory 406 (e.g., flash memory, static random access memory (SRAM), etc.), and a data storage device 418, which communicate with each other via a bus 430.  –
The computer system elements recited in the specification are purely functional and generic. Nearly every computer will include a “processing device 402, a main memory 404 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) (such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc.), a static memory 406 (e.g., flash memory, static random access memory (SRAM), etc.), and a data storage device 418, which communicate with each other via a bus 430” capable of performing the functions required by the independent claims . . . As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
[0014] It should be borne in mind, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities. Unless specifically stated otherwise, as apparent from the above discussion, it is appreciated that throughout the description, discussions utilizing terms such as "receiving", "determining", "creating", "presenting", "selecting", "routing", "matching", "executing", "filling", "canceling", "processing", or the like, refer to the action and processes of a computer system, or similar electronic computing device, that manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or display devices.

[0016] The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein or it may prove convenient to construct more specialized apparatus to perform the required method steps. The 


[0019] Pairs trading platform 130 may be comprised of one or more modules configured to enable and process orders relating to request for pairs trades received from trader entities 120. For example, pairs trading platform 130 may be comprised of a pairing module 132 and a trading engine module 134, order books module 136. Pairing module 132 may be configured to manage all aspects of creating and making available pre-defined pairs of unrelated securities for selection and trading by trader entities 120. Trading engine module 134 may be configured to manage all aspects of routing and matching pairs trading orders received from trader entities 120. Order books module 136 may be configured to manage all aspects of identifying and communicating with order books associated with the legs representing each of the securities in the pairs trade order received from trader entities

[0023] When an affirmative determination is made at steps 204, 206 and 208, then the requested pairing of unrelated securities may be created, at step 210, and made available for selection by trader entities 120. However, if one or more of the determinations made at steps 204, 206 and 208 are not affirmed, then pairing module 132 may be configured to deny, at step 212, the requesting pairing.


[0024] FIG. 3 is a flow diagram illustrating a method 300 for trading pairs of unrelated securities from one or more asset classes, according to an embodiment of the invention. Referring to FIG. 3, method 300 may be initiated upon presenting, at step 302, predefined pairs of unrelated securities from one or more asset classes. Selection of a predefined pair may be received, at step 304, to open a pairs trade order. For example, trading entities 120 may search and select from a listing of predefined pairs of unrelated securities that are available for trading via pairs trading platform 130.

Please note that the specification focuses on as it relates to the functions “search” and  “select” on the trading process rather than a technical process or a special interface function.   Technology is not integral to the select and search functions.   Furthermore, the specification does not support applicant’s argument above that the trader selects for trades not listed. 


[0031] Processing device 402 represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like. More particularly, the processing device may be complex instruction set computing (CISC) microprocessor, reduced instruction set computer (RISC) microprocessor, very long instruction word (VLIW) microprocessor, or processor implementing other instruction sets, or processors implementing a combination of instruction sets. Processing device 402 may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP), network processor, or the like. Processing device 402 is configured to execute processing logic 426 for performing the operations and steps discussed herein. 

Please note the specification clearly states that the processing device is one or more general purpose processing devices.  
[0032] Computer system 400 may further include a network interface device 408….

[0033] Data storage device 418 may include a machine-readable storage medium (or more specifically a computer-readable storage medium) 428 having one or more sets of instructions (e.g., software 422) embodying any one or more of the methodologies of functions described herein. For example, software 422 may store instructions to conduct a cash equities pairs trade. Software 422 may also reside, completely or at least partially, within main memory 404 and/or within processing device 402 during execution thereof by computer system 400; main memory 404 and processing device 402 also constituting machine-readable storage media. Software 422 may further be transmitted or received over a network 420 via network interface device 408.

Please note the specification does not provide any special interface or programming.  The specification does not provide any support for a selectable or searchable format, but instead generically states the user can search and that securities can be made available for selection. 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts. The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 12, 15-16, 26, 17-18, 19-20 and 21-22 these dependent claim have also been reviewed with the same analysis as independent claim 7.  Dependent claim 12 is directed toward identifying a first and second asset class- a common business practice.  Dependent claim 15 is directed toward first and second asset are different classes a sales activity.  Dependent claim 16 is directed toward pair identifier- a common business practice.  Dependent claim 26 is directed toward receiving a selection of tradable pair, entering selected pair into order book and new order book, matching information of orders to parameters, determine order parameters associated with first and second leg are met and execute trade order which is a process directed toward a transaction.  Dependent claim 17 is directed toward matching order parameters – a common business practice.  Dependent claim 18 is directed toward matching orders – a common business practice.  Dependent claim 19 is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9, 25, 5-6 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0271308 A1 by Maynard (Maynard) in view of “Strategic Cross-Trading in the US Stock Market” by Pasquariello et al. (Pasquariello) and further in view of US Pub. No. 2004/0267655 A1 by Davidowitz et al (Davidowitz)
In reference to Claim 1:
Maynard teaches:
(Previously Presented) A computer-implemented method ((Maynard) in at least para 0009, Claim 1), said method comprising:
in a programmed computer comprising at least one database storing a plurality of order books and data defining a plurality of order books and data defining plurality of pre-defined tradable pairs [match] of unrelated securities [complex order] as single orders in said respective plurality of order books ((Maynard) in at least FIG. 1, FIG. 2; para 0018 wherein the prior art teaches recognizing complex orders along with 
displaying, on a display device of at least one trader computing device, ... the plurality of pre-defined tradable pairs of unrelated securities, the at least one trader computing device being among one or more trader computing devices ((Maynard) in at least FIG. 1-2; para 0026-0027, para 0029, para 0033-0035, para 0038);
receiving, at the programmed computer, from the display device, input comprising a request to pair a combination ... tradable pairs; ((Maynard) in at least FIG. 2; abstract; para 0014, para 0026-0027, para 0029, para 0033-0035, para 0038);
testing, by the programmed computer, said combination to determine whether a pairing [matching] compatibility exists ... ((Maynard) in at least para 0032, para 0034-0036, para 0038);
... market data comprising liquidity for each of the first security and the second security in the request to pair ((Maynard) in at least FIG. 3; para 0015, para 0032, para 0067)
determining whether sufficient liquidity exists in the market data for both the first security and the second security ((Maynard) in at least para 0015 wherein the prior art teaches providing liquidity of each leg, para 0032, para 0067); 
creating, by the programmed computer, a new tradable pair of said combination when it is determined that the pairing compatibility exists;
creating a new order book among the plurality of order books defining associated with the new tradeable pair ((Maynard) in at least FIG. 2, para 0018, para 0025-0028, para 0032, para 0034, para 0036, para 0038, para 0051, para 0056-0057, para 0068 ); and
executing the new tradeable pair ((Maynard) in at least para 0057).
Although Maynard does not explicitly recite the term “pairs trade”, the prior art does teach complex orders,  comprising options contracts and hedging investments with legs managed as a single trade (see para 0004).  Legs and spreads are features of pairs trading.  Pair traders purchase options in order to protect against sector volatility. Maynard explicitly teaches a series of option contracts traded (see para 0027). Therefore, the prior art provides teaching and motivation that would have led one of ordinary skill in the art to arrive at the claimed limitation. 
Maynard does not explicitly teach:
•    unrelated securities
•    pairs trade
displaying, on a display device of at least one trader computing device, in a searchable and selectable format
receiving, ... input comprising a request to pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class for a quantity, said combination absent from among the plurality of pre-defined tradable pairs
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair, determining whether sufficient liquidity exists 
displaying, by the programmed computer, on at least one other among the one or more trader computing devices, the new tradable pair together with the plurality of pre-defined tradable pairs in the searchable and selectable format.
Pasquareillo teaches:
pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class for a quantity, said combination absent from among the plurality of pre-defined tradable pairs ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252)
testing, by the programmed computer, said combination to determine whether a pairing compatibility exists between the first proposed leg and the second proposed leg ((Pasquareillo) in at least Abstract; , page 230-page 232, page 233-236, page 239),  by:
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252), determining whether sufficient liquidity exists in the market data for both the first security and the second security ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252), responsive to determining that sufficient liquidity exists, determining whether a relationship exists between the first security and the second security, the relationship defined by at least investor demand for each of the first security and the second security and trading patterns between the first security and the second security ((Pasquareillo) in at least page 230-232, page 233, page 235-236, page 239)
The prior art Maynard explicitly teaches a trading system and method for complex trades.   As discussed before, according to SEC, rule 6.53C complex orders are regulated on the exchange markets and a subcategory of complex order are unrelated securities.  Although Maynard does not recite every type of sub-category of complex orders, the prior art makes clear that the system and method are for the specific purpose of executing complex orders.  Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk and provides the motivation for determining liquidity of complex orders.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity.  It would have been obvious to one having ordinary skill at the time of effective filing the invention 
Davidowitz teaches:
displaying, on a display device of at least one trader computing device, in a searchable and selectable format ((Davidowitz) in at least FIG. 2; FIG. 3B, FIG. 5B, FIG. 6-11; para 0031 wherein the prior art teaches the data is accessed by client station for viewing; para 0050, para 0057-0059, para 0084, para 0170  )
receiving, ... input comprising a request to pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class for a quantity ((Davidowitz) in at least FIG. 2; para 0057-0059) , said combination absent from among the plurality of pre-defined tradable pairs ((Davidowitz) in at least para 0050 wherein the prior art teaches new rule; para 0059 wherein the prior art teaches trader may add new spread...entering spread parameters, para 0070, para 0169 wherein the prior art teaches user may clear parameters for spread; para 0170, para 0181) 
testing, by the programmed computer, said combination to determine whether a pairing compatibility exists between the first proposed leg and the second proposed leg ((Davidowitz) in at least FIG. 3, FIG. 5; para 0071, para 0105), 
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair, determining whether sufficient liquidity exists in the market data for both the first security and the second security, responsive to determining that sufficient liquidity exists, determining whether a relationship exists between the first security and the second security, the relationship defined by at least investor demand for each of the first security and the second security and trading patterns between the first security and the second security, and responsive to determining that sufficient liquidity exists in the market for both the first security and the second security and that the relationship between the first security and the second security exists, affirming that the pairing compatibility exists ((Davidowitz) in at least Abstract; HG. 2; FIG. 3A-B, FIG. 4; para 0008, para 0010-0013, para 0028-0032, para 0034-0036, para 0041, para 0043, para 0048, para 0061 ~ 0072, para 0086, para 0105-0108);
Both Maynard and Davidowitz are directed toward trading across markets.  Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the technical tools and trade data content analysis of Maynard to include the teaching of Davidowitz since Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.   
Furthermore, Davidowitz teaches the financial instruments traded may involve more than one asset class and include cross-asset and the like, (see para 0051, para 
In reference to Claim 3:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 1.  Maynard further discloses the limitations of dependent claim 3
 (Previously Presented) The computer-implemented method of claim 1 (see rejection of claim 1 above), 
Maynard does not explicitly teach:
wherein said first proposed leg and said second proposed leg are each representative of one of the unrelated securities in said new tradable pair.
Pasquariello teaches:
wherein said first proposed leg and said second proposed leg are each representative of one of the unrelated securities in said new tradable pair ((Pasquariello) in at least Abstract; page 230, page 235-237, para 0246, page 253, page 268, page 278).
Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of trades of Maynard to include the teaching of Pasquareillo since Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity
In reference to Claim 9:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 1.  Maynard further discloses the limitations of dependent claim 9.

a measure of liquidity and determining whether sufficient liquidity is present comprises determining if the measure of liquidity accommodates the request to pair in a market for said first proposed leg and said second proposed leg. ((Maynard) in at least para 0173-0176).
Pasquariello teaches and provides supporting evidence:
a measure of liquidity and determining whether sufficient liquidity is present comprises determining if the measure of liquidity accommodates the request to pair in a market for said first proposed leg and said second proposed leg ((Pasquariello) in at least page 230, page 233-236),  
Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of trades of Maynard to include the teaching of Pasquareillo since Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity
In reference to Claim 25:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 1.  Maynard further discloses the limitations of dependent claim 25.
(Previously Presented) The computer-implemented method of claim 1, the new tradable pair (see rejection of claim 1 above) comprises:
receiving, by the programmed computer, from among the one or more trader computing devices, a selection of a tradable [orders] among the new tradable [orders] and the plurality of predefined tradable [orders] ((Maynard) in at least Abstract; FIG. 1; FIG. 2; para 00009, para 0027-0028, 3xpara 0034-0035);
entering, by the programmed computer, said selected tradable pair as a single pairs trade order into a corresponding order book among the plurality of order books and the new order book, the single pairs trade order having order parameters, a portion of the order parameters associated with a first leg of the single pairs trade order, another portion of the order parameters associated with a second leg of the single pairs trade order ((Maynard) in at least FIG. 1-2; Abstract; para 0006, para 0009, para 0025-0029, para 0033-0034. Para 0059, para 0064);
matching, by the programmed computer, information in one or more other trade orders to the order parameters of the single pairs trade order entered into the order book ((Maynard) in at least FIG. 1-2; para 0027-0028, para 0034, para 0038, para 0042-0045, para 0050-0059);
determining, by the programmed computer, whether the order parameters associated with said first leg and said second leg of the single pairs trade order are met ((Maynard) in at 
executing, by the programmed computer, said single pairs trade order as one single order when the order parameters associated with said first leg and said second leg are both met ((Maynard) in at least FIG. 3; para 0065-0069).
Although Maynard does not explicitly recite the term “pairs trade”, the prior art does teach complex orders,  comprising options contracts and hedging investments with legs managed as a single trade (see para 0004).  Legs and spreads are features of pairs trading.  Pair traders purchase options in order to protect against sector volatility. Maynard explicitly teaches a series of option contracts traded (see para 0027). Therefore, the prior art provides teaching and motivation that would have led one of ordinary skill in the art to arrive at the claimed limitation. 
Maynard does not explicitly teach:
pairs
Davidowitz teaches:
receiving, by the programmed computer, from among the one or more trader computing devices, a selection of a tradable pair among the new tradable pair and the plurality of predefined tradable pairs; ((Davidowitz) in at least para 0025, para 0040-0041, para 0054, para 0105, para 0110)
entering, by the programmed computer, said selected tradable pair as a single pairs trade order into a corresponding order book among the plurality of order books and the new order book, the single pairs trade order having order parameters, a portion of the order 
matching [filling], by the programmed computer, information in one or more other trade orders to the order parameters of the single pairs trade order entered into the order book ((Davidowitz) in at least FIG. 3B; para 0037-0039, para 0065-0070);
determining, by the programmed computer, whether the order parameters associated with said first leg and said second leg of the single pairs trade order are met ((Davidowitz) in at last FIG. 2, FiG. 4para 0038-0039, para 0040-0041, para 0044, para 0089-0090)
Both Maynard and Davidowitz are directed toward trading system that include orders with legs.  Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the technical tools and trade data content analysis of Maynard to include the teaching of Davidowitz since Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.   
In reference to Claim 5:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of dependent claim 25.  Maynard further discloses the limitations of dependent claim 5
(Previously Presented) The computer-implemented method of claim 25 (see rejection of claim 25 above), wherein said matching further comprises 
matching the order parameters of the first leg and the second leg of the single pairs trade order using the one or more other trade orders in order books corresponding to each of the unrelated securities represented in said single pairs trade order ((Maynard) in at least FIG. 1; para 0027-0028, para 0034-0036 wherein the prior art teaches the complex order transacting all legs unless it fails then it is not executed as a complex order, para 0039-0045, para 0050-0052, para 0056-0057).
In reference to Claim 6:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of dependent claim 25.  Maynard further discloses the limitations of dependent claim 6
(Previously Presented) The computer-implemented method of claim 25 (see rejection of claim 25 above), wherein said matching further comprises 
matching said single pairs trade order to the one or more other trade orders corresponding to another pairs trade order in said order book. ((Maynard) in at least FIG. 1; para 0027-0028, para 0034-0036 wherein the prior art teaches the complex order transacting all legs unless it fails then it is not executed as a complex order; para 0039-0045, para 0050-0052, para 0056-0059).
In reference to Claim 13:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of dependent claim 25.  Maynard further discloses the limitations of dependent claim 13.
(Previously Presented) The computer-implemented method of claim 25, the method further comprising:
establishing a time period ((Maynard) in at least Abstract; para 0026-0027, para 0033, para 0035);
determining whether the single pairs trade order is matched to the one or more other trade orders within the time period ((Maynard) in at least para 0033, para 0035, para 0038, para 0043); and 
canceling the single pairs trade order if it is determined that the single pairs trade order is not matched to the one or more other trade orders within the time period ( (Maynard) in at least para 0062-0063)..
In reference to Claim 14:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 1.  Maynard further discloses the limitations of dependent claim 14.
(Previously Presented) The computer-implemented method of claim 1, the method
further comprising:
rejecting, by the programmed computer, said single pairs trade order when the order parameters associated with both said first leg and said second leg are not met.((Maynard) in at least para 0019, para 0034, para 0036, para 0062-0063, para 0066-0067)
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0271308 A1 by Maynard (Maynard) in view of “Strategic Cross-Trading in the US Stock Market” by Pasquariello et al. (Pasquariello) in view of US Pub. No. 2004/0267655 A1 by Davidowitz et al (Davidowitz) as applied to claim 1 above, and further in view of US Pub No. 2006/0089899 A1 by Durkin et al (Durkin)
In reference to Claim 4:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 1.  Maynard further discloses the limitations of dependent claim 4
(Previously Presented) The computer-implemented method of claim 1 (see rejection of claim 1 above), 
Maynard does not explicitly teach:
wherein said created new tradable pair is represented by a unique identifier. 
Durkin teaches:
wherein said created new tradable pair is represented by a unique identifier. ((Durkin) in at least para 0051)
Both Maynard and Durkin teach matching and executing trades. Durkin teaches the motivation of a deal ID so that the seller and buyer have matching deal ID's so that the trade transaction data on both sides will have matching deal ID's. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction details of Maynard to include deal ID's as taught by Durkin since Durkin teaches the motivation of a deal ID so that the seller and buyer have matching deal ID's so that the trade transaction data on both sides will have matching deal ID's.
Claim 10-11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0271308 A1 by Maynard (Maynard) in view of “Strategic Cross-Trading in the US Stock Market” by Pasquariello et al. (Pasquariello) in view of US Pub. No. 2004/0267655 A1 by Davidowitz et al (Davidowitz) as applied to claim 9 above, and further in view of US Pub No. 2011/0145126 A1 by Rooney (Rooney)
In reference to Claim 10:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of dependent claim 9.  Maynard further discloses the limitations of dependent claim 10.
(Previously Presented) The computer-implemented method of claim 9 (see rejection of claim 9 above), wherein the investor demand further comprises 
Maynard does not explicitly teach:
one or more investor demand levels.
Rooney teaches:
one or more investor demand levels.((Rooney) in at least para 0136-0137)
Both Maynard and Rooney teach various rules and strategies utilized to determine if a trade should be made. Rooney teaches the motivation using evaluating liquidity based on trader demand for quantity over last number of trades in order to follow trading strategy for low or high liquidity. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the rules/strategies for determining a trade as taught by Maynard to include the teaching of Rooney since Rooney teaches the motivation using evaluating liquidity based on trader demand for quantity over last number of trades in order to follow trading strategy for low or high liquidity.
In reference to Claim 11:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 1.  Maynard further discloses the limitations of dependent claim 11.
(Previously Presented) The computer-implemented method of claim [[23]] 1 (see rejection of claim 1 above), 
wherein said new tradable pair is created when there is both said liquidity to accommodate the request to pair ...((Maynard) in at least para 0174-0176)
Maynard does not explicitly teach:
and said marketable relationship exists.
Rooney teaches:
wherein said at least one tradable pair is created when there is both said liquidity to accommodate the request to pair and said marketable relationship exists {(Rooney) in at least Abstract; FIG. 3-4, FIG. 5A, FIG. 8-8; para 0008-0010, para 0023, para 0073-0074, para 0081, para 0096, para 0103, para 0106-0122, para 0115, para 0121 -0124, para 0134, para 0148, para 0154, para 0163-0166)
Both Rosenthal and Rooney teach various rules utilized to determine if a trade should be made. Rooney teaches the motivation using evaluating liquidity in order to follow trading strategy. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the rules for determining a trade as taught by  Rosenthal to include the teaching of Rooney since Rooney teaches the motivation using evaluating liquidity in order to follow trading strategy.
Claims 7, 12, 15, 19, 21-22 26 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0271308 A1 by Maynard (Maynard) in view of “Strategic Cross-Trading in the US Stock Market” by Pasquariello et al. (Pasquariello) and further in view of US Pub. No. 2004/0267655 A1 by Davidowitz et al (Davidowitz)
In reference to Claim 7:
Maynard teaches:
 (Previously Presented) A computer system ((Maynard) in at least abstract), comprising: 
a memory component ((Maynard) in at least FIG. 1; para 0018);
at least one database storing a plurality of order books and configured to store data defining a plurality of pre-defined tradable pairs of unrelated securities as single orders in said respective plurality of order books ((Maynard) in at least FIG. 1; para 0018 wherein the prior art teaches recognizing complex orders along with regular orders; wherein the prior art teaches storing a complex order which comprises a plurality of legs, para 0025, para 0027): and
a processing component coupled to said memory component, wherein the processing component comprises a pairs trading platform ((Maynard) in at least FIG. 1-2; para 0034, para 0050)configured to:
display, on a display device of at least one trader computing device, ... the plurality of pre-defined tradable pairs of unrelated securities, the at least one trader computing device being among one or more trader computing devices ((Maynard) in at least FIG. 1-2; para 0027, para 0034-0035);
receive, at the pairs trading platform, from the display device, input comprising a request to pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class for a quantity ((Maynard) in at least para 0027, para 0034), ...
test said combination to determine whether a pairing compatibility exists between the first proposed leg and the second proposed leg ((Maynard) in at least para 0032, para 0035-0036)  by:
...market data comprising liquidity for each of the first security and the second security in the request to pair ((Maynard) in at least FIG. 3; para 0015, para 0032, para 0067)
determining whether sufficient liquidity exists in the market data for both the first security and the second security ((Maynard) in at least para 0015 wherein the prior art teaches providing liquidity of each leg, para 0032, para 0067); 
create a new tradable pair of said combination when it is determined that the pairing compatibility exists ((Maynard) in at least para 0031-0032, para 0035-0038);
create a new order book among the plurality of order books defining the new tradeable pair ((Maynard) in at least FIG. 1; para 0027-0028, para 0034-0035, para 0038, para 0056-0057); and
execute the new tradable pair ((Maynard) in at least para 0057)
Although Maynard does not explicitly recite the term “pairs trade”, the prior art does teach complex orders,  comprising options contracts and hedging investments with legs managed as a single trade (see para 0004).  Legs and spreads are features of pairs trading.  Pair traders purchase options in order to protect against sector volatility. Maynard explicitly teaches a series of option contracts traded (see para 0027). Therefore, the prior art provides teaching and motivation that would have led one of ordinary skill in the art to arrive at the claimed limitation. 
Maynard does not explicitly teach:
display, on a display device of at least one trader computing device, in a searchable and selectable format
receive, at the pairs trading platform, from the display device, input comprising a request to pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class for a quantity, said combination absent from among the plurality of pre-defined tradable pairs;
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair,
determining whether sufficient liquidity exists in the market data for both the first security and the second security,
responsive to determining that sufficient liquidity exists, determining whether relationship exists between the first security and the second security, the relationship defined by at least investor demand for each of the first security and the second security and trading patterns between the first security and the second security, and
responsive to determining that sufficient liquidity exists in the market for both the first security and the second security and that the relationship between the first security and the second security exists, affirming that the pairing compatibility exists: 
display, on at least one other among the one or more trader computing devices, the new tradable pair together with the plurality of pre-defined tradable pairs in the searchable and selectable format.
Pasquareillo teaches
pair a combination of a first proposed leg of a first security from a first asset class and a second proposed leg of a second security from a second asset class  for a quantity  said combination absent from among the plurality of pre-defined tradable pairs; ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252)
test said combination to determine whether a pairing compatibility exists between the first proposed leg and the second proposed leg ((Pasquareillo) in at least Abstract; , page 230-page 232, page 233-236, page 239),  by:
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair. ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252), determining whether sufficient liquidity exists in the market data for both the first security and the second security ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252), responsive to determining that sufficient liquidity exists, determining whether relationship exists between the first security and the second security, the relationship defined by at least investor demand for each of the first security and the second security and trading patterns between the first security and the second security ((Pasquareillo) in at least page 230-232, page 233, page 235-236, page 239)
The prior art Maynard explicitly teaches a trading system and method for complex trades.   As discussed before, according to SEC, rule 6.53C complex orders are regulated on the exchange markets and a subcategory of complex order are unrelated securities.  Although Maynard does not recite every type of sub-category of 
Davidowitz teaches:
display, on a display device of at least one trader computing device, in a searchable and selectable format, the plurality of pre-defined tradable pairs of unrelated securities, the at least one trader computing device being among one or more trader computing devices ((Davidowitz) in at least FIG. 2; FIG. 3B, FIG. 5B, FIG. 6-11; para 0031 wherein the prior art teaches the data is accessed by client station for viewing; para 0050, para 0057-0059, para 0084, para 0170  )
receive, at the pairs trading platform, from the display device, input comprising a request to pair a combination of a first proposed leg of a first security from a first 
test said combination to determine whether a pairing compatibility exists between the first proposed leg and the second proposed leg by: ((Davidowitz) in at least FIG. 3, FIG. 5; para 0071, para 0105), 
retrieving market data comprising liquidity for each of the first security and the second security in the request to pair, determining whether sufficient liquidity exists in the market data for both the first security and the second security, responsive to determining that sufficient liquidity exists, determining whether relationship exists between the first security and the second security, the relationship defined by at least investor demand for each of the first security and the second security and trading patterns between the first security and the second security, and responsive to determining that sufficient liquidity exists in the market for both the first security and the second security and that the relationship between the first security and the second security exists, affirming that the pairing compatibility exists:  ((Davidowitz) in at least Abstract; HG. 2; FIG. 3A-B, FIG. 4; para 0008, para 0010-0013, para 0028-0032, para 0034-0036, para 0041, para 0043, para 0048, para 0061 ~ 0072, para 0086, para 0105-0108);
Both Maynard and Davidowitz are directed toward trading across markets.  Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the technical tools and trade data content analysis of Maynard to include the teaching of Davidowitz since Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.   
Furthermore, Davidowitz teaches the financial instruments traded may involve more than one asset class and include cross-asset and the like, (see para 0051, para 0228, para 0295).  Therefore, although Davidowitz does not explicitly recite the term “unrelated securities” according the common meaning of the term, unrelated securities, are assets traded that are of a different class.  Accordingly the term “cross-asset” provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed invention.  Davidowitz provides the motivation that assets traded can be more than one class and include cross assets which can be any suitable “assets class”.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the assets traded of Maynard to include one or more asset classes of Davidowitz since Davidowitz provides the motivation that assets traded can be more than one class and include cross assets which can be any suitable “assets class”.  
In reference to Claim 12:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 12.
(Previously Presented) The system of claim 7 (see rejection of claim 7 above), wherein the processing component is further configured to:
identify a first security from a first asset class associated with the first proposed leg ((Maynard) in at least para 0018-0019, para 0025, para 0028, para 0034, para 0036); and 
identify a second security from a second asset class associated with the second proposed leg. ((Maynard) in at least para 0018-0019, para 0028, para 0034, para 0036)
In reference to Claim 15:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 15.
(Previously Presented) The system of claim 7 (see rejection of claim 7 above), 
Maynard does not explicitly teach:
wherein each of the first proposed leg and the second proposed leg is associated with a different asset class.
Pasquariello teaches:
wherein each of the first proposed leg and the second proposed leg is associated with a different asset class. ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252)
Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of trades of Maynard to include the teaching of Pasquareillo since Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity
In reference to Claim 19:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 19.
 (Previously Presented) The system of claim 7 (see rejection of claim 7 above), wherein the liquidity further comprises a 
Maynard does not explicitly teach:
measure of liquidity and wherein the determining of whether sufficient liquidity is present comprises determining whether the measure of liquidity accommodates the request to pair in a market for said first proposed leg and said second proposed leg.
Pasquariello teaches:
measure of liquidity and wherein the determining of whether sufficient liquidity is present comprises determining whether the measure of liquidity accommodates the request to pair in a market for said first proposed leg and said second proposed leg. ((Pasquariello) in at least page 230, page 233-236),  
Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis of trades of Maynard to include the teaching of Pasquareillo since Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity
In reference to Claim 21:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 21.
 (Previously Presented) The system of claim 26, wherein the processing component is further configured to:
establish a time period; ((Maynard) in at least Abstract; para 0026-0027, para 0033, para 0035);
determine whether the single pairs trade order is matched to the one or more other trade orders within the time period ((Maynard) in at least para 0033, para 0035, para 0038, para 0043); and
cancel the single pairs trade order if it is determined that the single pairs trade order is not matched to the one or more other trade orders within the time period ((Maynard) in at least para 0062-0063).
In reference to Claim 22:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 22.
 (Previously Presented) The system of claim 26, wherein the processing component is further configured to:
reject the single pairs trade order when the order parameters associated with both said first leg and said second leg are not met. .((Maynard) in at least para 0019, para 0034, para 0036, para 0062-0063, para 0066-0067)
In reference to Claim 26:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 26.
(Previously Presented) The system of claim 7, wherein to execute the new tradable pair the processing component (see rejection of claim 7 above) is further configured to:
receive, from among the one or more trader computing devices, a selection of a tradable pair among the new tradable pair and the plurality of pre-defined tradable [orders] ((Maynard) in at least Abstract; FIG. 1; FIG. 2; para 00009, para 0027-0028, 3xpara 0034-0035) 
enter said selected tradable pair as a single pairs trade order into a corresponding order book among the plurality of order books and the new order book, the single pairs trade order having order parameters, a portion of the order parameters associated with a first leg of the single pairs trade order, another portion of the order parameters associated with a second leg of the single pairs trade order ((Maynard) in at least FIG. 1-2; Abstract; para 0006, para 0009, para 0025-0029, para 0033-0034. Para 0059, para 0064)
match information in one or more other trade orders to the order parameters of the single pairs trade order entered into the order book ((Maynard) in at least FIG. 1-2; para 0027-0028, para 0034, para 0038, para 0042-0045, para 0050-0059);
determine whether the order parameters associated with said first leg and said second leg of the single pairs trade order are met ((Maynard) in at least FIG. 1-2; para 0027-0028, para 0034, para 0038, para 0042-0045, para 0050-0059);  and
execute said single pairs trade order as one single order when the order parameters associated with said first leg and said second leg are both met. ((Maynard) in at least FIG. 3; para 0065-0069).
Although Maynard does not explicitly recite the term “pairs trade”, the prior art does teach complex orders,  comprising options contracts and hedging investments with legs managed as a single trade (see para 0004).  Legs and spreads are features of pairs trading.  Pair traders purchase options in order to protect against sector volatility. Maynard explicitly teaches a series of option contracts traded (see para 0027). Therefore, the prior art provides teaching and motivation that would have led one of ordinary skill in the art to arrive at the claimed limitation. 
Maynard does not explicitly teach:
pairs
Davidowitz teaches:
receive, from among the one or more trader computing devices, a selection of a tradable pair among the new tradable pair and the plurality of pre-defined tradable 
enter said selected tradable pair as a single pairs trade order into a corresponding order book among the plurality of order books and the new order book, the single pairs trade order having order parameters, a portion of the order parameters associated with a first leg of the single pairs trade order, another portion of the order parameters associated with a second leg of the single pairs trade order ((Davidowitz) in at least FIG. 2, FIG. 3A-B; para 0057-0064)
match information in one or more other trade orders to the order parameters of the single pairs trade order entered into the order book ((Davidowitz) in at least FIG. 3B; para 0037-0039, para 0065-0070);
determine whether the order parameters associated with said first leg and said second leg of the single pairs trade order are met ((Davidowitz) in at last FIG. 2, FiG. 4para 0038-0039, para 0040-0041, para 0044, para 0089-0090)
Both Maynard and Davidowitz are directed toward trading system that include orders with legs.  Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the technical tools and trade data content analysis of Maynard to include the teaching of Davidowitz since Davidowitz teaches the motivation of an automated system to help an investor manage investors portfolio including continuously monitoring relationships of pairs in various markets.   
In reference to Claim 17:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of dependent claim 26.  Maynard further discloses the limitations of dependent claim 17.
(Previously Presented) The system of claim 26 (see rejection of claim 26 above), 
wherein the matching by the processing component further comprises matching the order parameters of each of the first leg and the second leg of the single pairs trade order using the one or more other trade orders in order books corresponding to each of the ... securities represented in said single pairs trade order. ((Maynard) in at least FIG. 1; para 0027-0028, para 0034-0036 wherein the prior art teaches the complex order transacting all legs unless it fails then it is not executed as a complex order; para 0039-0045, para 0050-0052, para 0056-0057). 
Maynard does not explicitly teach:
unrelated securities
Pasquariello teaches:
unrelated securities ((Pasquareillo) in at least page 230-page 232, page 234-236, page 244, page 246, page 251-252)
Both Maynard and Pasquareillo are directed toward analyzing pair trades and risk.  Pasquareillo makes clear that although the risk is different the trade execution and process is similar to other pair trading. Pasquareillo teaches the motivation to model and test cross-price impact of trades on asset prices of other assets and even unrelated assets in order to determine risk and liquidity.  It would have been obvious to one 
In reference to Claim 18:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of dependent claim 26.  Maynard further discloses the limitations of dependent claim 18.
(Previously Presented) The system of claim 26 (see rejection of claim 26 above), 
wherein the matching by the processing component further comprises matching said single pairs trade order using the one or more other trade orders corresponding to another pairs trade order in the order book. ((Maynard) in at least FIG. 1; para 0027-0028, para 0034-0036 wherein the prior art teaches the complex order transacting all legs unless it fails then it is not executed as a complex order; para 0039-0045, para 0050-0052, para 0056-0059).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0271308 A1 by Maynard (Maynard) in view of “Strategic Cross-Trading in the US Stock Market” by Pasquariello et al. (Pasquariello) in view of US Pub. No. 2004/0267655 A1 by Davidowitz et al (Davidowitz) as applied to claim 7 above, and further in view of US Pub No. 2006/0089899 A1 by Durkin et al (Durkin)
In reference to Claim 16:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 16.
(Previously Presented) The system of claim 7 (see rejection of claim 7 above), 
Maynard does not explicitly teach:
wherein said created new tradable pair is represented by a unique identifier.
Durkin teaches:
wherein said created new tradable pair is represented by a unique identifier. ((Durkin) in at least para 0051)
Both Maynard and Durkin teach matching and executing trades. Durkin teaches the motivation of a deal ID so that the seller and buyer have matching deal ID's so that the trade transaction data on both sides will have matching deal ID's. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the transaction details of Maynard to include deal ID's as taught by Durkin since Durkin teaches the motivation of a deal ID so that the seller and buyer have matching deal ID's so that the trade transaction data on both sides will have matching deal ID's.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0271308 A1 by Maynard (Maynard) in view of “Strategic Cross-Trading in the US Stock Market” by Pasquariello et al. (Pasquariello) in view of US Pub. No. 2004/0267655 A1 by Davidowitz et al (Davidowitz) as applied to claim 7 above, and further in view of US Pub No. 2011/0145126 A1 by Rooney (Rooney)
In reference to Claim 20:
The combination of Maynard, Pasquariello and Davidowitz discloses the limitations of independent claim 7.  Maynard further discloses the limitations of dependent claim 20.
(Previously Presented) The system of claim  7 (see rejection of claim 7 above), 
Maynard does not explicitly teach:
wherein the investor demand further comprises one or more investor demand levels.
Rooney teaches:
wherein the investor demand further comprises one or more investor demand levels. .((Rooney) in at least para 0136-0137)
Both Maynard and Rooney teach various rules and strategies utilized to determine if a trade should be made. Rooney teaches the motivation using evaluating liquidity based on trader demand for quantity over last number of trades in order to follow trading strategy for low or high liquidity. It would have been obvious to one having or high liquidity.
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/MARY M GREGG/Examiner, Art Unit 3697